 In the Matter of COMMERCIAL SOLVENTS CORPORATIONandJOINT CoIIN--CIL OF LOCAL UNION No 8 OF INTERNATIONAL UNION OF OPERATINGENGINEERS, AFFILIATED WITH THE A. F. OF L , AND LOCAL UNION No.8, INTERNATIONAL BROTHERHOOD OF FIREI IEN,, & OILERS, AFFILIATEDWITH THE A F OF LCase No. R-3805SUPPLEMENTAL DECISIONANDCERTIFICATION OF REPRESENTATIVESJuly 13,1942On June 3, 1942, the National Labor Relations Board, heieln calledthe Board, issued its Decision' and Direction of Election,1 and on June24, 1942, issued its Amendment to Direction of Election,2 in the above-entitledproceedingPursuant to the Direction of Election, asamended, an election by secret ballot was conducted on June 26, 1942,under the direction and supervision of the Regional Director for theThirteenth Region (Chicago, Illinois)On June 27,1942, the RegionalDirector, acting pursuant to Article III, Section 9, of National LaborRelationsBoard Rules and Regulations-Series 2, as amended, issuedan Election Report, copies of which were duly served upon the parties.As to the balloting and the results thereof, the Regional Directorreported as follows :Number eligible--------------------------------------------- - 74Number of ballots cast ----------------------------------------66Number of blank ballots------------------------------------0Numbei of void ballots-------------------------------=-------0Number of ballots challenged(not opened) -------------------0Number ofvalid ballots counted------------------------------66Number of valid ballots counted plus unopened challenged bal-lots ------------------------------------------------------66-Number ofvalid ballots necessary for-majority---------------34Number of valid ballots cast for -Joint Council- of Local UnionNo 8 ofInternationalUnion of OperatingEngineers,affiliatedwith the A F of L, and Local Union No 8, InternationalBrotherhood of Firemen&Oilers, affiliatedwith the A FofL-----------------------------------------------------55141NLRB642-41NLRB64742 N L R B, No 91423 424DECISIONS OF NATIONAL LABOR RELATIONS BOARDNumber of valid ballots cast against Joint Council of LocalUnion No 8 of International Union of Operating Engineers,affiliated with the A F of L, and Local Union No 8, Inter-national Brotherhood of Firemen & Oilers, affiliated with theA F of L------------------------------------------------ 11On July 1, 1942, District 50, United Mine Workers of America,not a party to the above-entitled proceeding, filed with the Board ex-ceptions to the procedure followed by the Boar d in connection with theelection, in which it alleged that (1) it has been conducting an organ-izational drive among the production and maintenance employees ofthe company; (2) it had not been consulted or represented at the hear-ing in the above-entitled proceeding, although it had an interest in saidproceeding; (3) although it executed a waiver and disclaimer concern-ing the unit found appropriate by the Boaid, it did so upon the assur-ance of the representative of International Union of Operating En-gineers that the unit covered appioxiniately 43 employees only, andthat said organization had no interest in any other employees of theCompany; and (4) that following this action 8 employees were tem-porarily transferred from-other departments of the Company to thepowerhouse, but were nevertheless allowed to voteSubsequent to theBoard's Decision and Direction of Election, a stipulation of the partieswas filed with the Board stating that these 8 employees had beenpermanently transferred to the powerhouse, and the Board thereuponamended its Direction of Election to allow these employees to beincluded among those eligible to voteWe find that these exceptions raise no substantial and material issuewith respect to the electionAssuming without deciding that the 8employees were temporaiily and not peimanently transferred to thepowerhouse, the results of the election would not be changedOurfinding that they were eligible to vote did not have the effect of placingthem as individuals in the unit, irrespective of the nature of their workand the period for which they were assigned to the powerhouse.Accordingly, these exceptions are overruled--On or about July 3,1942, the Company filed objections to the ElectionReport alleging that the employees permitted to vote do not constitutean appropriate unit.The contention of the Company on this issuewas disposed of in the Decision and Direction of Election and no newmatter is alleged.The Company's objection is, therefore, overruled.CERTIFICATION OF REPRESENTATIVESBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of National Labor Relations Act,49 Stat. 449, and pursuant to Article III, Sections 8 and 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended. COMMERCIAL SOLVENTS CORPORATION425IT isn:EREBY CERTIFIEDthat Joint Council of Local Union No. 8 ofInternational Union of Operating Engineers, affiliated with the A. F.of L , and Local Union No. 8, International Brotherhood of Firemen& Oilers, affiliated with the A. F of L , has been designated and selectedby a majority of all employees of the powerhouse, and engineers of themethanol department and the dry-ice. department, employed at theCommercial-Solvents Corporation's Peoria; Illinois, plant, excludingnon-working supervisors, as their representative for the purposes ofcollective baigainmg, and that, pursuant to the provisions of Section9 (a) of the National Labor Relations Act, Joint Council of LocalUnion No 8 of International Union of Operating Engineers, affiliatedwith the A. F of L, and Local Union No 8, Inteinational Brother-hood of Firemen & Oilers, affihated with the A F of L , is the exclusiverepresentative of all such employees for the purposes of collective bar-gaining with respect to rates of pay, wages, hours of employment, andother conditions of employment.MR GERARD D REILLY,taok.no part in the;consideration of the aboveSupplemental Decision and Certification ,of Representatives.